          Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 1 of 6



 1    REBECCA J. WINTHROP (SBN 116386)                     CHRISTOPHER T. CASAMASSIMA (SBN 211280)
      ROBIN D. BALL (SBN 159698)                           350 South Grand Avenue, Suite 2100
 2    NORTON ROSE FULBRIGHT US LLP                         Los Angeles, CA 90071
      555 South Flower Street, Forty-First Floor           Telephone: 213.443.5300
 3    Los Angeles, CA 90071                                Facsimile: 213.443.5400
      Telephone: 213.892.9200                              chris.casamassima@wilmerhale.com
 4    Facsimile: 213.892.9494
      rebecca.winthrop@nortonrosefulbright.com             CRAIG GOLDBLATT (Pro Hac Vice admitted)
 5    robin.ball@nortonrosefulbright.com                   DANIELLE SPINELLI (Pro Hac Vice admitted)
                                                           JOEL W.L. MILLAR (Pro Hac Vice admitted)
 6    Attorneys for ADVENTIST HEALTH                       WILMER CUTLER PICKERING HALE AND
      SYSTEM/WEST and FEATHER RIVER                        DORR LLP
 7    HOSPITAL                                             1875 Pennsylvania Ave., NW
                                                           Washington DC 20036
 8    -and-                                                Telephone: 202.663.6000
                                                           Facsimile: 202.663.6363
 9    DAVID E. WEISS (SBN 148147)                          craig.goldblatt@wilmerhale.com
      PETER MUNOZ (SBN 66942)                              danielle.spinelli@wilmerhale.com
10    REED SMITH LLP                                       joel.millar@wilmerhale.com
      101 Second Street, Suite 1800
11    San Francisco, CA 94105-3659                         LAUREN LIFLAND (Pro Hac Vice admitted)
      Telephone: 415.543.8700                              ALLYSON PIERCE (SBN 325060)
12    Facsimile: 415.391.8269                              WILMER CUTLER PICKERING HALE AND
      dweiss@reedsmith.com                                 DORR LLP
13    pmunoz@reedsmith.com                                 250 Greenwich Street
                                                           New York, NY 10007
14    Attorneys for PARADISE UNIFIED SCHOOL                Telephone: 202.230.8800
      DISTRICT, NORTHERN RECYCLING AND                     Facsimile: 202.230.8888
15    WASTE SERVICES, LLC/NORTHERN                         lauren.lifland@wilmerhale.com
      HOLDINGS, LLC, AND NAPA COUNTY                       allyson.pierce@wilmerhale.com
16    RECYCLING & WASTE SERVICES,
      LLC/NAPA RECYCLING & WASTE                           Attorneys for COMCAST CABLE
17    SERVICES, LLC                                        COMMUNICATIONS, LLC AND ALL
                                                           AFFILIATES
18
                                       UNITED STATES DISTRICT COURT
19
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
                                                OAKLAND DIVISION
21
     PARADISE UNIFIED SCHOOL DISTRICT,                        Case No. 20-cv-05414 (HSG)
22   ET AL.
                                                              Bankruptcy Case No. 19-30088 (DM)
23                  Appellants,
                                                              JOINT STIPULATION AND ORDER
24   v.                                                       REGARDING BRIEFING SCHEDULE
25   FIRE VICTIM TRUST, ET AL.
26                  Appellees.
27

28
      100697802.7
                                  JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE
                                                     (CASE NO. 20-05414-HSG)
           Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 2 of 6



 1                                                     JOINT STIPULATION
 2               WHEREAS, on July 2, 2020, Adventist Health System/West and Feather River Hospital
 3   d/b/a Adventist Health Feather River (each a California religious non-profit corporation and,
 4   together, “Adventist Health”); Paradise Unified School District, Northern Recycling and Waste
 5   Services, LLC/Northern Holdings, LLC, and Napa County Recycling & Waste Services, LLC/Napa
 6   Recycling & Waste Services, LLC; and Comcast Cable Communications, LLC and all affiliates
 7   (together, “Comcast,” and collectively with Adventist Health and Paradise Unified School District,
 8   Northern Recycling and Waste Services, LLC/Northern Holdings, LLC, and Napa County
 9   Recycling & Waste Services, LLC/Napa Recycling & Waste Services, LLC, the “Appellants”),
10   filed in the United States Bankruptcy Court for the Northern District of California (the
11   “Bankruptcy Court”) the Joint Notice of Appeal [Bankr. Dkt. No. 8256]1 with respect to the Order
12   Confirming Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization Dated
13   June 19, 2020 [Bankr. Dkt. No. 8053] (the “Confirmation Order”)2 entered on June 20, 2020,
14   which Confirmation Order incorporates the Fire Victim Trust Agreement and all exhibits, including
15   the Fire Victim Claim Resolution Procedures, filed with the Bankruptcy Court on June 21, 2020
16   [Bankr. Dkt. No. 8057]; and
17               WHEREAS, on July 16, 2020, Appellants filed the Statement of Issues to be Presented on
18   Appeal and Designation of Record on Appeal [Bankr. Dkt. No. 8435]; and
19               WHEREAS, on July 28, 2020, Justice John K. Trotter (Ret.), in his capacity as trustee for
20   the Fire Victim Trust (the “Trustee”), filed the Statement of Election to Have Joint Appeal Heard
21   in the United States District Court Pursuant to 28 U.S.C. § 158(c)(1)(B) [Bankr. Dkt. No. 8546];
22   and
23               WHEREAS, on July 30, 2020, the Trustee filed the Counter-Designation of the Record on
24   Appeal Filed by Appellee Fire Victim Trustee in the Appeal Filed By Appellants Adventist Health,
25   the Paradise and Napa Entities and Comcast [Bankr. Dkt. No. 8588]; and
26               WHEREAS, also on July 30, 2020, the Official Committee of Tort Claimants (the “TCC”
27
     1   “Bankr. Dkt. No.” refers to filings on the docket for In re PG&E Corporation, et al., No. 19-30088 (DM) (Bankr. N.D. Cal.).
     2
28       Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Confirmation Order.
                                                                     -2-
                                     JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE
                                                        (CASE NO. 20-05414-HSG)
       Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 3 of 6



 1   and, together with the Trustee, the “Appellees”) filed the Counterdesignation of the Record on
 2   Appeal Filed by Appellee the Official Committee of Tort Claimants in the Appeal Filed by
 3   Appellants Adventist Health, the Paradise and Napa Entities and Comcast [Bankr. Dkt. No. 8582];
 4   and
 5          WHEREAS, Appellants and Appellees have met and conferred regarding a briefing
 6   schedule with respect to this appeal; and
 7          THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:
 8          1.      Appellants’ principal brief shall be filed no later than October 5, 2020;
 9          2.      Appellees’ response brief(s) shall be filed no later than November 20, 2020; and
10          3.      Appellants’ reply brief shall be filed no later than December 21, 2020.
11

12          IT IS SO STIPULATED.
13

14   Dated: September 3, 2020
15

16                                 [Signatures to follow on the next page]
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
                            JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE
                                               (CASE NO. 20-05414-HSG)
       Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 4 of 6



 1   REBECCA J. WINTHROP                            JOEL S. MILIBAND
     ROBIN D. BALL                                  DAVID J. MOLTON
 2   NORTON ROSE FULBRIGHT US LLP                   BROWN RUDNICK LLP

 3
     By: /s/ Rebecca J. Winthrop
 4      Rebecca J. Winthrop
                                                    By: /s/ Joel S. Miliband
        Attorneys for ADVENTIST HEALTH
                                                       Joel S. Miliband
 5      SYSTEM/WEST and FEATHER RIVER
                                                        Attorneys for FIRE VICTIM TRUSTEE
        HOSPITAL d/b/a ADVENTIST HEALTH
 6      FEATHER RIVER

 7   DAVID E. WEISS                                 ROBERT A. JULIAN
     PETER MUNOZ                                    DAVID J. RICHARDSON
 8   REED SMITH LLP                                 LAUREN T. ATTARD
                                                    BAKER & HOSTETLER LLP
 9
     By: /s/ David E. Weiss
10      David E. Weiss
        Attorneys for PARADISE UNIFIED SCHOOL       By: /s/ Lauren T. Attard
11      DISTRICT, NORTHERN RECYCLING AND               Lauren T. Attard
        WASTE SERVICES, LLC/NORTHERN                    Attorneys for OFFICIAL COMMITTEE OF
12      HOLDINGS, LLC, AND NAPA COUNTY                  TORT CLAIMANTS
        RECYCLING & WASTE SERVICES,
13      LLC/NAPA RECYCLING & WASTE
        SERVICES, LLC
14
     CHRISTOPHER T. CASAMASSIMA
15   CRAIG GOLDBLATT
     DANIELLE SPINELLI
16   JOEL W.L. MILLAR
     LAUREN LIFLAND
17   WILMER CUTLER PICKERING HALE AND
     DORR LLP
18

19
     By: /s/ Craig Goldblatt
        Craig Goldblatt
20
        Attorneys for COMCAST CABLE
        COMMUNICATIONS, LLC AND ALL
21
        AFFILIATES
22

23

24

25

26

27

28
                                                 -4-
                        JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE
                                           (CASE NO. 20-05414-HSG)
       Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 5 of 6



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Craig Goldblatt, hereby
 3   attest that concurrence in the filing of this document has been obtained from counsel to the
 4
     Trustee and the TCC.
 5

 6    Dated: September 3, 2020                          WILMER CUTLER PICKERING HALE
                                                        AND DORR LLP
 7

 8
                                                        By: /s/ Craig Goldblatt
 9
                                                        Craig Goldblatt
10                                                      Attorneys for COMCAST CABLE
                                                        COMMUNICATIONS, LLC AND ALL
11
                                                        AFFILIATES
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
                            JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE
                                               (CASE NO. 20-05414-HSG)
           Case 4:20-cv-05414-HSG Document 22 Filed 09/03/20 Page 6 of 6



 1                                                                  ORDER
 2               By joint stipulation on September 3, 2020, the parties submitted the Joint Stipulation and
 3
     [Proposed] Order Regarding Briefing Schedule (the “Joint Stipulation”).3
 4
                 NOW THEREFORE, the Court approves the Joint Stipulation and orders as follows:
 5

 6               1.        Appellants’ principal brief shall be filed no later than October 5, 2020;
 7               2.        Appellees’ response brief(s) shall be filed no later than November 20, 2020; and
 8               3.        Appellants’ reply brief shall be filed no later than December 21, 2020.
 9

10               IT IS SO ORDERED.
11
                 Dated: 9/3/2020                                              ________________________________
12                                                                            The Honorable Haywood S. Gilliam, Jr.
13                                                                            United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Joint Stipulation.
